Title: From John Adams to James Sullivan, 16 August 1785
From: Adams, John
To: Sullivan, James


          
            Dear Sir,
            Grosvenor-Square. Westminster. 16th. August. 1785.
          
          Yesterday I received your favor of June. 7th. and the day before I received from Boston the Navigation-Act of Massachusetts. It is probable that our People flatter themselves that this act, and other measures tending to the same end in other States will intimidate the English Nation & force them into an advantageous treaty of Commerce. If such are their views they will be disappointed, as far as I can hitherto judge. The Ministry are very reserved. I can get no answer to any thing. Nevertherless, I think the Massa: Act of Navigation a wise & necessary measure, and I hope it imitated imme: in every other State. But if no other State will adopt it, I hope the Massachusetts will persist in it: it will lay a deep foundation of Prosperity for that People: it will render the multiplication of Ships & Seamen inevitable, and in that way benefit that State beyond their present conceptions. I wish they would go farther, & lay on heavy duties upon all kinds of fripperies fm. Europe. I would not confine it to English ones; but make it general to all: Yet I wd. carefully insert in the list every article of luxury from any part of the British Dominions. My reason for not making a distinction betwn: British & other European manufactures is, the extreme difficulty—the total impossibility of distinguishing British manufactures from others. I observed so many frauds of this kind in the last war that I have long since given it up as impossible to prohibit or to tax British Commodities, unless you tax or prohibit all others of the same kind fm. Europe. They affix false leads, stamps & marks—Dutch Leads & Stamps and French ones are without difficulty annexed to English Goods. But after all, Massachusetts has fixed upon the best objects, wh: are Ships. There can be no impenetrable deception in them, and there is nothing wh: strikes deeper into the springs & motives of Commerce, Politics & War.— If this system is steadily & unanimously pursued it will infallibly, in a cours of time, obtain all we desire fm. G: B: or it will serve us still more essentially by introducing & establishing all necessary manufactures, erecting a bulwark of defence round abt: us, & making us truly an independant People— I think the other States will be necessitated to follow the example: they will soon see such effects of it, in the Massa: as will persuade them.—
          I am, dear, Sir, with great esteem, / Yrs: &c: &c
        